Title: To George Washington from the King’s District Committee of Correspondence, 13 May 1776
From: King’s District Committee of Correspondence
To: Washington, George

 

Honble Sir
Kings District [Albany County, N.Y.]13 May 1776 In Committee

By the Inclosed you will discover the Glimmering of such a Plot as has seldom appeared in the world, since the fall of Adam by the Grand deceiver & Supplanter of Truth.
The Surprizing progress & lengthy strides that the Spirit makes according to the discoveries we have been able to make which is very lately, we take the Earliest Opportunity to Advertise you of and pray that you wou’d immediately consider Its importance, and as you find so Act, the Bearer we recommend to your Examination in the premisses, but must beseech that the utmost Secrecy and dispatch be used to carry something into Execution for the fullest discovery & overthrow of this most dark and dreadfull Overthrow of this once happy Land. To some members of this Committee these things are made known but they Injoined the Oath of Secreting Names which must suffice in that Office—But the Information pray examine and make what you can of It & add what you can to It, for Beleive It the plan is as deep as Hell, many Other Circumstances and things perfectly Agree with these Informations & we depend on It, that the Tories have a set time, when we cant find, to rise against the Country—Tis very near this Information we depend on to be true.
Sr you will excuse our troubling you on this subject when the all of this Country is so near Ruin. we are Sir your very H. Servt

Mat. AdgateChairman of the Committee of Kings district

